 
Exhibit 10.1
 
 
 
Lucas Energy, Inc.
3555 Timmons Lane
Suite 1550
Houston, Texas 77027


Gentlemen:
 
The undersigned (the “Investor”) hereby confirms its agreement with Lucas
Energy, Inc., a Nevada corporation (the “Company”) as follows:
 
1.  This Subscription Agreement, including the Terms and Conditions For Purchase
of Securities attached hereto as Annex I (collectively, (this “Agreement”) is
made as of the date set forth below between the Company and the Investor.
 
2.  The Company has authorized (i) the sale and issuance to certain investors of
up to an aggregate of 800,000 shares (the “Shares”) of its common stock, $0.001
par value per share (the “Common Shares”) and (ii) warrants (each, a “Warrant”
and, collectively, the “Warrants”) to purchase up to an aggregate of 200,000
shares of common stock (the “Warrant Shares”), in substantially the form
attached hereto as Exhibit B.  Each Investor will receive a unit of Company
securities (“Unit”), at an initial public offering price of $1.65 per Unit (the
“Purchase Price”).  Each Unit shall consist of one Share and 0.25 of a Warrant
to purchase one Warrant Share.  The Units, Shares, the Warrants and the Warrant
Shares are collectively referred to herein as the “Securities”.
 
3.  The offering and sale of the Securities (the “Offering”) are being made
pursuant to (1) an effective Registration Statement on Form S-3, File No.
333-179980 (the “Registration Statement”) filed by the Company with the
Securities and Exchange Commission (the “Commission”) (including the prospectus
contained therein)(the “Base Prospectus”), (2) if applicable, certain “free
writing prospectuses” (as that term is defined in Rule 405 under the Securities
Act of 1933, as amended (the “Securities Act”)), that have been or will be filed
with the Commission and delivered to the Investor on or prior to the date hereof
(the “Issuer Free Writing Prospectus”), containing certain supplemental
information regarding the Securities, the terms of the Offering and the Company
and (3) a Prospectus Supplement (the “Prospectus Supplement” and together with
the Base Prospectus, the “Prospectus”) containing certain supplemental
information regarding the Securities and terms of the Offering that has been or
will be filed with the Commission and delivered to the Investor (or made
available to the Investor by the filing by the Company of an electronic version
thereof with the Commission).
 
4.  The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the Shares and the
Warrants set forth below for the aggregate Purchase Price set forth below.  The
Shares and the Warrants shall be purchased pursuant to the Terms and Conditions
for Purchase of Securities attached hereto as Annex I and incorporated herein by
this reference as if fully set forth herein.  The Investor acknowledges that
the Offering is not being underwritten, that there is no placement agent and
that there is no minimum offering amount.
 
5.  The Shares purchased by the Investor shall be settled by crediting the
account of the Investor's prime broker (as specified by such Investor on Exhibit
A annexed hereto) with the Depository Trust Company (“DTC”) through its
Deposit/Withdrawal At Custodian (“DWAC”) system, whereby Investor's prime broker
shall initiate a DWAC transaction on the Closing Date using its DTC participant
identification number, and released by ClearTrust, LLC, the Company’s transfer
agent (the “Transfer Agent”), at the Company's direction. NO LATER THAN TWO (2)
BUSINESS DAYS AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE
COMPANY, THE INVESTOR SHALL:
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 


(I)  
DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH
THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT TO
CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

 
(II)  
REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE
FOR THE SHARES AND THE WARRANTS BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING
ACCOUNT:

 
[To be separately provided to the Investor]


IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER.  IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SHARES AND THE WARRANTS OR DOES NOT
MAKE PROPER ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES AND THE
WARRANTS MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE
EXCLUDED FROM THE CLOSING ALTOGETHER AT THE COMPANY’S DISCRETION.
 
6.  The executed Warrants shall be delivered to the Investor by mail, registered
in such names and sent to such address as specified by the Investor below.
 
7.  The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”) or
an Associated Person (as such term is defined under the FINRA’s NASD Membership
and Registration Rules Section 1011) as of the Closing, and (c) neither the
Investor nor any group of Investors (as identified in a public filing made with
the Commission) of which the Investor is a part in connection with the Offering,
acquired, or obtained the right to acquire, 20% or more of the Common Shares (or
securities convertible into or exercisable for Common Shares) or the voting
power of the Company on a post-transaction basis. Exceptions:
 
____________________________________________________________________
   
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
 
8.  The Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission) the Base Prospectus, dated March 7, 2012, which is a part
of the Company’s Registration Statement, the documents incorporated by reference
therein and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement.  The
Investor acknowledges that, prior to the delivery of this Agreement to the
Company, the Investor will receive certain additional information regarding the
Offering, including pricing information (the “Offering Information”).  Such
information may be provided to the Investor by any means permitted under the
Securities Act, including the Prospectus Supplement, a free writing prospectus
and oral communications.  The Investor confirms that it has had full access to
all filings made by the Company with the Securities and Exchange Commission (the
“Commission”), including the Registration Statement, Base Prospectus and
Prospectus Supplement, and the documents incorporated by reference therein, and
that it was able to read, review, download and print each such filing.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 


9.  No offer by the Investor to buy Shares and Warrants will be accepted and no
part of the Purchase Price will be delivered to the Company until the Investor
has received the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company sending (orally, in writing or by electronic mail) notice of its
acceptance of such offer.  An indication of interest will involve no obligation
or commitment of any kind until the Investor has been delivered the
Offering Information and this Agreement is accepted and countersigned by or on
behalf of the Company. The Investor understands and acknowledges that the
Company may, in its sole discretion, accept or reject this subscription for
Shares and Warrants, in whole or in part.
 
10.  The Company acknowledges that the only material, non-public information
relating to the Company or its subsidiaries that the Company, its employees or
agents has provided to the Investor in connection with the Offering prior to the
date hereof is the existence of the Offering.
  
Number of
Units: ______________________                                            
 
Purchase Price per
Unit:  $1.65                                                                                
 
Aggregate Purchase
Price:  $______________                                                                                
 
Number of Warrant Shares subject to Warrants (Equal to Number of Shares
multiplied by 0.25 and rounded down to the nearest whole number):


_____________________________
 
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 
Dated as of:  September __ , 2012
 
 
 
 
INVESTOR
 
 
By: _____________________


Print Name: _____________________


Title: _____________________


Address: _____________________
_____________________


Agreed and Accepted
 
this __ day of September, 2012:
 
LUCAS ENERGY, INC.
 
By: _____________________
Printed Name:__________________
Title:_____________________
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
ANNEX I
  
TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES
 
1.  Authorization and Sale of the Securities.  Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the
Securities.
 
2.  Agreement to Sell and Purchase the Securities.
 
2.1  At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Shares and Warrants set forth on the
last page of the Agreement to which these Terms and Conditions for Purchase of
Securities are attached as Annex I (the “Signature Page”) for the aggregate
purchase price therefor set forth on the Signature Page.
 
2.2  The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Shares and Warrants to them.  The Investor and the
Other Investors are hereinafter sometimes collectively referred to as the
“Investors,” and this Agreement and the Subscription Agreements executed by the
Other Investors are hereinafter sometimes collectively referred to as the
“Agreements.”


3.  Closings and Delivery of the Securities and Funds.
 
3.1  Closing.  The completion of the purchase and sale of the Shares and the
Warrants (the “Closing”) shall occur at a place and time (the “Closing Date”) to
be specified by the Company, and of which the Investors will be notified in
advance by the Company, in accordance with the Securities Exchange Act of 1934,
as amended (the “Exchange Act”).  At the Closing, (a) the Company shall cause
ClearTrust, LLC, the Company’s “Transfer Agent”, to deliver to the Investor the
number of Shares set forth on the Signature Page registered in the name of the
Investor or, if so indicated on the Investor Questionnaire attached hereto
as Exhibit A, in the name of a nominee designated by the Investor, (b) the
Company shall cause to be delivered to the Investor a Warrant for the number of
Warrant Shares set forth on the Signature Page and (c) the aggregate purchase
price for the Shares and the Warrants being purchased by the Investor will be
delivered by or on behalf of the Investor to the Company.
 
3.2  Conditions to the Obligations of the Parties.
 
(a)           Conditions to the Company’s Obligations. The Company’s obligation
to issue and sell the Shares and the Warrants to the Investor shall be subject
to:  (i) the receipt by the Company of the purchase price for the Shares and the
Warrants being purchased hereunder as set forth on the Signature Page and (ii)
the accuracy of the representations and warranties made by the Investor and the
fulfillment of those undertakings of the Investor to be fulfilled prior to the
Closing Date.
 
(b)           Conditions to the Investor’s Obligations. The Investor’s
obligation to purchase the Shares and the Warrants will be subject to the
accuracy of the representations and warranties made by the Company and the
fulfillment of those undertakings of the Company to be fulfilled prior to the
Closing Date.  The Investor’s obligations are expressly not conditioned on the
purchase by any or all of the Other Investors of the Shares and the Warrants
that they have agreed to purchase from the Company.  
 
3.3  Delivery of Funds.  No later than one (1) business day after the execution
of this Agreement by the Investor and the Company, the Investor shall remit by
wire transfer the amount of funds equal to the aggregate purchase price for the
Shares and the Warrants being purchased by the Investor to the following account
designated by the Company:
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
To be separately provided to the Investor
 
3.4  Delivery of Shares.  No later than one (1) business day after the execution
of this Agreement by the Investor and the Company, the Investor shall direct the
broker-dealer at which the account or accounts to be credited with the Shares
being purchased by such Investor are maintained, which broker/dealer shall be a
DTC participant, to set up a DWAC instructing the Transfer Agent to credit such
account or accounts with the Shares.  Such DWAC instruction shall indicate the
settlement date for the deposit of the Shares, which date shall be provided to
the Investor by the Company.  Upon the closing of the Offering, the Company
shall direct the Transfer Agent to credit the Investor’s account or accounts
with the Shares pursuant to the information contained in the DWAC.


       4.  Representations, Warranties and Covenants of the Investor.
 
The Investor acknowledges, represents and warrants to, and agrees with, the
Company that:
 
4.1  The Investor (a) is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in securities
presenting an investment decision like that involved in the purchase of the
Securities, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions and provided
all requested information on the Signature Page and the Investor Questionnaire
and the answers thereto are true and correct as of the date hereof and will be
true and correct as of the Closing Date and (c) in connection with its decision
to purchase the Shares and the Warrants set forth on the Signature Page, has
received and is relying only upon the Disclosure Package and the documents
incorporated by reference therein and the Offering Information.
 
4.2  (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company  that would permit an offering of the Securities,
or possession or distribution of offering materials in connection with the
issuance of the Securities in any jurisdiction outside the United States where
action for that purpose is required, (b) if the Investor is outside the United
States, it will comply with all applicable laws and regulations in each foreign
jurisdiction in which it purchases, offers, sells or delivers Securities or has
in its possession or distributes any offering material, in all cases at its own
expense and (c) the Company is not authorized to make and has not made any
representation, disclosure or use of any information in connection with the
issuance, placement, purchase and sale of the Securities, except as set forth or
incorporated by reference in the Base Prospectus, the Prospectus Supplement or
any free writing prospectus.
 
4.3  (a) The Investor is either an individual or an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and has full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation). The Investor’s execution, delivery and performance of this
Agreement and the consummation by it of the transactions contemplated hereby do
not and will not (i) conflict with or violate any provision of the Investor’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Investor is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Investor is bound or affected.
  
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.4  The Investor understands that nothing in this Agreement, the Prospectus,
the Disclosure Package, the Offering Information or any other materials
presented to the Investor in connection with the purchase and sale of the Shares
and the Warrants constitutes legal, tax or investment advice.  The Investor has
consulted such legal, tax and investment advisors and made such investigation as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of Shares and Warrants.  The Investor also understands that
there is no established public trading market for the Warrants being offered in
the Offering, and that the Company does not expect such a market to develop. In
addition, the Company does not intend to apply for listing of the Warrants on
any securities exchange or other market or quotation system. The Investor
understands that without an active market, the liquidity of the Warrants will be
limited.
 
4.5  The Investor will maintain the confidentiality of all information acquired
as a result of the transactions contemplated hereby prior to the public
disclosure of that information by the Company in accordance with Section 13 of
this Annex.
 
4.6  Since the time at which the Company first contacted such Investor about the
Offering, the Investor has not disclosed any information regarding the Offering
to any third parties (other than its legal, accounting and other advisors) and
has not engaged in any purchases or sales of the securities of the Company
(including, without limitation, any Short Sales (as defined herein) involving
the Company’s securities).  The Investor covenants that it will not engage in
any purchases or sales of the securities of the Company (including Short Sales)
prior to the time that the transactions contemplated by this Agreement are
publicly disclosed.  The Investor agrees that it will not use any of the
Securities acquired pursuant to this Agreement to cover any short position in
the Common Shares if doing so would be in violation of applicable securities
laws.  For purposes hereof, “Short Sales” include, without limitation, all
“short sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-U.S. broker dealers or foreign
regulated brokers.
 
5.  Survival of Representations, Warranties and Agreements; Third Party
Beneficiary.  Notwithstanding any investigation made by any party to this
Agreement, all covenants, agreements, representations and warranties made by the
Company and the Investor herein will survive the execution of this Agreement,
the delivery to the Investor of the Shares and Warrants being purchased and the
payment therefor.  
 
6.  Notices.  All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so mailed
and (iv) if delivered by facsimile, upon electronic confirmation of receipt and
will be delivered and addressed as follows:
 
(a)  
if to the Company, to:




 
Lucas Energy, Inc.
 
3555 Timmons Lane, Suite 1550
 
Houston, Texas 77027

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
Attention: William A. Sawyer, Chief Executive Officer
 
Facsimile:  (713) 337-1510
   



with a copy (which shall not constitute notice) to:


The Loev Law Firm, PC
6300 West Loop South, Suite 280
Bellaire, Texas 77401
Attention: David M. Loev
Facsimile: (713) 524-4122


 (b)if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.
 
7.  Changes.  This Agreement may not be modified or amended except pursuant to
an instrument in writing signed by the Company and the Investor.
 
8.  Headings.  The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.
 
9.  Severability.  In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
 
10.  Governing Law, Agent for Service and Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Texas.  No
legal proceeding may be commenced, prosecuted or continued in any court other
than the courts of the State of Texas located in the City and County of Houston,
Harris County, Texas or in the United States District Court for the Southern
District of Texas, which courts shall have jurisdiction over the adjudication of
such matters, and the Company and the Investor each hereby consent to the
jurisdiction of such courts and personal service with respect thereto.  The
Company agrees that service of process upon the Company to the address provided
in Section 6 shall be deemed in every respect effective service of process upon
the Company in any such suit or proceeding. The Company and the Investor each
hereby waive all right to trial by jury in any legal proceeding (whether based
upon contract, tort or otherwise) in any way arising out of or relating to this
Agreement.  The Company agrees that a final judgment in any such legal
proceeding brought in any such court shall be conclusive and binding upon the
Company and the Investor and may be enforced in any other courts in the
jurisdiction of which the Company is or may be subject, by suit upon such
judgment.
 
11.  Counterparts.  This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties.  Delivery of a signed counterpart of this Agreement by facsimile
or other electronic transmission shall constitute valid and sufficient delivery
thereof.  The Company and the Investor acknowledge and agree that the Company
shall deliver its counterpart to the Investor along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof
with the Commission).
 
12.  Confirmation of Sale.  The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of the Shares and the Warrants to such
Investor.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
13.  Press Release.  The Company and the Investor agree that the Company shall
(a) prior to the opening of the financial markets in New York City on the day
following the Closing, issue a press release announcing the Offering and
disclosing all material information regarding the Offering and (b) as promptly
as practicable on such date file a current report on Form 8-K with the
Securities and Exchange Commission including, but not limited to, a form of this
Agreement and the form of Warrant as exhibits thereto, but no later than the
second business day after such Offering.


14.  Successors and Assigns; Remedies. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. In
addition to being entitled to exercise all rights provided herein or granted by
law, including recovery of damages, each Investor and the Company will be
entitled to specific performance under this Agreement. The parties agree that
monetary damages may not be adequate compensation for any loss incurred by
reason of any breach of obligations described in the foregoing sentence and
hereby agree to waive in any action for specific performance of any such
obligation the defense that a remedy at law would be adequate.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
 
LUCAS ENERGY, INC.


INVESTOR QUESTIONNAIRE
 
Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:
 
1. The exact name that your Shares and Warrants are to be registered in.  You
may use a nominee name if appropriate:
___________________________
   
2. The relationship between the Investor and the registered holder listed in
response to item 1 above:
___________________________
   
3. The mailing address of the registered holder listed in response to item 1
above:
___________________________
   
4. The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:
___________________________
   
5. Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):
___________________________
   
6. DTC Participant Number:
___________________________
   
7. Name of Account at DTC Participant being credited with the Shares:
___________________________
   
8. Account Number at DTC Participant being credited with the Shares:
___________________________
 

 


 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


EXHIBIT B


FORM OF WARRANT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

